DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 12/18/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 12/18/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 2, 4, 6, 7, 51-57, 59, and 60 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1, 2, 4, 6, 7, 51-57, 59, and 60 are pending and the following list summarizes their status:
Claim 1 has been amended
Claims 3, 5, 8-50, and 58 have been cancelled
Claim 60 is new
Claims 1, 2, 4, 6, 7, 51-57, 59, and 60 are rejected under 35 U.S.C. § 103
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 51-53, 56, 57, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Halje et al. (“Levodopa-Induced Dyskinesia…” -  previously cited) in view of Benabid et al. (“Dyskinesias and the subthalamic nucleus” - previously cited), Molnar et al. (US 20070225674 A1 - previously cited), and Nimer et al. (US 20090248113 A1 - previously cited).
(page 16546 Results section; parkinsonian symptoms treated with levodopa) in a patient, the method comprising: measuring oscillatory activity in brain of the patient (page 16546 Results section; implantation recordings), wherein the patient is receiving a treatment for the movement disorder (page 16546 Results section; implantation recordings); modifying the treatment of the patient when a level of an oscillatory activity in the range of 60 Hz- 90 Hz is measured (Abstract; application of a dopamine antagonist to treat dyskinesia with oscillations around 80 Hz) to thereby decrease the level of oscillatory activity in the range of 60 Hz- 90 Hz (Abstract; oscillation around 80 Hz is interrupted), wherein oscillatory activity in the range of 60 Hz- 90 Hz is indicative of hyperkinetic state in the patient (page 16541 Introduction section; levodopa-induced dyskinesia includes abnormal involuntary movements with hyperkinetic or dystonic features).
However Halje et al. is silent on the treatment comprising deep brain stimulation (DBS). Benabid et al. teaches a method for treating dyskinesias associated with Parkinson’s disease treatment that allows for the use of medications and DBS and explains that DBS has also been used to treat PD patients and that the DBS treatment also induces intense dyskinesias that are similar to those induced by levodopa (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Halje et al. to include a treatment comprising DBS in the treatment as taught by Benabid et al. as a combination of known prior art elements to yield the predictable result of treating Parkinson’s disease.
Additionally, Halje et al. in view of Benabid et al. is silent on the modification of the treatment on human patients comprising adjusting a parameter of DBS. Molnar et al. teaches a method for treating movement disorders in human patients (fig. 1 shows a human patient) that uses either DBS, medication, or a combination of the two ([0041]; electrical stimulation and/or medicament application may be performed by implanted device) for treatment of movement disorders including: Parkinson’s ([0002] and claims 2, 3, and 30). Molnar further teaches that the device may provide closed loop therapy that would modify the treatment based on measured levels of oscillatory activity in the beta and gamma range ([0026]; beta range is 7-35 Hz and gamma range is 50-1000 Hz) to maintain the oscillatory activity in a predetermined range of values ([0050]-[0052]), and that the treatment modification can include modifying parameters including frequency, amplitude, locations, or drug type ([0028] and [0051]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Halje et al. in view of Benabid et al. to include modifying the DBS treatment for a human patient by adjusting a parameter of the DBS as taught by Molnar et al. as a combination of known prior art references to yield the predictable result of treating a patient with Parkinson’s Disease.
Halje et al. in view of Benabid et al. and Molnar et al. discloses a method of treating a movement disorder with DBS where electrodes are placed at therapeutic sites, such as STN and cerebral cortex, for stimulation which may be conducted simultaneously, may be alternated, or may be performed independently (Molnar et al. [0028]). However, Halje et al. in view of Benabid et al. and Molnar et al. is silent on placing a lead specifically at the motor cortex. Nimer et al. teaches applications for microelectrodes used for DBS to treat movement disorders, including Parkinson’s Disease and dyskinesias ([0007]), that provides an additional functionality to DBS by allowing electrodes to be placed in more neurological locations including the motor cortex ([0144]) for both sensing and long term stimulation ([0106]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Halje et al. in view of Benabid et al. and Molnar et al. to include placing a measuring electrode at the motor cortex as taught by Nimer et al. as a combination of known prior art elements to yield the predictable result of providing the additional functionality of treating Parkinson’s Disease with DBS at additional locations including the motor cortex.
(Abstract; local field potential oscillations).
Regarding claim 4, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. discloses a method that measures oscillatory activity. However, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. is silent on the measuring oscillatory activity comprising performing chronic electrocorticography (ECoG). Molnar et al. teaches that the oscillatory activity is an ECoG signal (claim 12) and that the system can operate in a closed-loop mode where it detects a signal and automatically adjusts the therapy ([0050]-[0052]; closed-loop meaning the system continuously measures and modifies automatically). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. to include chronic ECoG as taught by Molnar et al. as a combination of known prior art references to yield the predictable result of obtaining oscillatory activity measurements.
Regarding claim 6, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. discloses a method wherein the parameter of DBS is selected from the group consisting of contact choice, amplitude, pulse width, and frequency of stimulation (Molnar et al. [0051]; amplitude and frequency). 
Regarding claims 51, 52, and 53, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. discloses a method of treating a movement disorder, where movement disorders include:  Parkinson's disease, essential tremor, and dystonia (Molnar et al. [0002] and claims 2, 3, and 30).
Regarding claims 56 and 57, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. discloses the method with the patient having Parkinson's disease and dyskinesia (Benabid et al. Abstract and Halje et al. Abstract) or Parkinson's disease and levodopa-induced dyskinesia (Halje et al. Abstract).
	Regarding claim 59, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. discloses a method wherein the oscillatory activity is in the cortical and striatal circuits (Halje et al. page 16546 Results section). However, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. is silent on specifically targeting the basal ganglia-thalamo-cortical motor loop. Halje et al. teaches that because the subthalamic nucleus, which receives direct input from the same cortical areas through the hyperdirect pathway, reciprocally can also modulate cortical activity, via connections to the output nuclei of the basal ganglia (that in turn influence motor nuclei in the thalamus), it cannot be ruled out that the oscillation may have multiple origins within the corticobasal ganglia-thalamic loop or that the subthalamic nucleus may in fact have an important role in driving the cortical oscillation (page 16550 DISCUSSION section). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. to include oscillation measurements of the basal ganglia-thalamo-cortical motor loop as an application of a known technique to a known device ready for improvement as taught by Halje et al. to obtain oscillation measurements indicative of dyskinesia in a patient.
Regarding claim 60, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. discloses a method wherein the measuring is performed with a lead placed at the primary motor cortex (Ml) (Halje et al. page 16542 third paragraph titled Implantation Surgery).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al., as applied to claim 1, and further in view of McIntyre et al. (US-20060017749 A1 - previously cited).
Regarding claim 7, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al., as applied to claim 1, discloses a method that comprises adjusting a parameter of DBS. However, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. is silent on the DBS parameter comprising stimulating the dorsal subthalamic nucleus (STN). McIntyre et al. teaches that the dorsal STN is the target tissue for deep brain stimulation treatment of Parkinson’s Disease ([0101]). Therefore it would . 
Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al., as applied to claim 1, and further in view of Gmel et al. (WO 2015070281 A1 - previously cited).
Regarding claims 54 and 55, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. discloses a method of treating a movement disorder. However, Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. is silent on the movement disorders including: Huntington's disease and Tourette syndrome. Gmel et al. teaches that DBS is used for a whole range of diseases including Huntington's disease and Tourette's syndrome ([0051]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Halje et al. in view of Benabid et al., Molnar et al., and Nimer et al. to include DBS treatment of Huntington's disease and Tourette's syndrome as taught by Gmel et al. as a combination of known prior art elements to yield the predictable result of providing added functionality to the method for treating additional diseases.
Response to Arguments Regarding Rejections Under 35 U.S.C. § 103
Applicant’s arguments, see pages 4-7 REJECTIONS UNDER 35 U.S.C. § 103 section, filed 12/18/2020, with respect to the prior art rejections of claim 58 have been fully considered but are not persuasive.
Regarding Applicant’s arguments on page 6 that Nimer fails to teach placing leads at two locations, the examiner agrees. However, Nimer was not relied upon for teaching the placement of multiple electrodes, but merely teaching the placement of an electrode at the motor cortex for both In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments on page 7 that Nimer discloses many more locations for placing electrodes, the examiner finds this argument to be irrelevant. Nimer discloses a finite number of locations including the motor cortex which meets the claimed limitations.
Regarding Applicant’s arguments on pages 4-5 as to the patentability of claims 1-2, 4, 6, 51-53, 56-57, and 59, as well as claims 7 and 54-55, the examiner disagrees. These arguments all rely upon the arguments pertaining to claim 58 above and therefore are also not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791